Per Curiam:

The entire paragraph beginning on page 10 of the appellant’s abstract with the words “By reason of the fact,” etc., is stricken out as argumentative and as stating conclusions from the evidence instead of the substance of the evidence itself.
On page 14 of the abstract the sentence beginning “The evidence conclusively shows,” etc., is stricken out as stating a conclusion instead of the substance of the evidence.
Leave is granted the appellant to abstract the testimony relating to these subjects, indicating the witnesses by whom the various portions were given.